Citation Nr: 1812499	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  17-16 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than January 4, 2016, for the award of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from July 1987 to July 2007.  The Veteran died in April 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2016 rating decision by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  A January 2011 VA determination denied entitlement to service connection for the cause of the Veteran's death; the appellant did not appeal that decision or submit new and material evidence within the applicable appeal period.

2.  The appellant submitted correspondence to VA on January 4, 2016, that was construed as an application to reopen a previously denied service connection claim.

3. Service connection for the cause of the Veteran's death was awarded from January 4, 2016.  


CONCLUSIONS OF LAW

1.  A January 2011 VA determination, which denied entitlement to service connection for the cause of the Veteran's death, is final. 38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1100 (2017).

2.  The criteria for an effective date earlier than January 4, 2016, for the award of service connection for the cause of the Veteran's death have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the appellant nor her representative has raised any issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Earlier Effective Date Claim

VA regulations provide that the terms claim and application mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2017).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2017).  A sympathetic reading as to all potential claims raised by the evidence is required.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (hereinafter "the Court"), however, has held that VA is not required to conjure up issues that were not raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

VA law provides that the effective date for an award of disability compensation reopened claims shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).  Claimants and their representatives are entitled to notice of any decision made by VA affecting the payment of benefits.  38 C.F.R. § 3.103(b) (2017).  Notification for VA purposes is a written notice sent to the claimant's last address of record.  38 C.F.R. § 3.1(q) (2017).  If no notice of disagreement is filed within the prescribed period, the action or determination shall become final and the claim will not thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with this title.  38 U.S.C. § 7105(c) (2012).  

There are, however, two exceptions to the rule of finality, the reopening of a claim based upon new and material evidence under 38 U.S.C.A. § 5108 and revision of a decision based upon clear and unmistakable error (CUE) under 38 U.S.C. § 5109A.  See Cook v. Principi, 318 F.3d 1334, 1336 (Fed. Cir. 2002).  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108 (2012).  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 C.F.R. § 3.156(a) (2017).  

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (2017).  A CUE motion is a collateral attack on a final RO or Board decision.  Disabled Am. Veterans v. Gober, 234 F.3d 682, 696-98 (Fed. Cir. 2000).  A failure of the VA to assist a veteran to the extent required by applicable law and regulations cannot constitute CUE and that even the existence of "grave procedural error" does not render a VA decision non-final.  See Cook, 318 F.3d at 1348.  

An original VA Form 21-534, application for dependency and indemnity compensation (DIC), death pension, and accrued benefits was received from the appellant in May 2010.  In box number 7 of that form, which asked "[A]re you claimed service connection for cause of death?", the appellant checked "no".  A subsequent January 2011 VA determination letter notified the appellant, in pertinent part, that death pension benefits had been granted, but also notified her that entitlement to DIC had been denied because there was no evidence the Veteran's death was related to service.  The appellant was notified of her appellate rights, but did not appeal.  No new and material evidence was received by VA within a year of the January 2011 decision, which would have triggered a review of the claim.  Accordingly, the January 2011 determination became final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1100 (2017).  

Subsequent VA records show the appellant submitted correspondence to VA on January 4, 2016, that was construed as an application to reopen a previously denied service connection cause of death claim.  In its December 2016 rating decision VA established the appellant's entitlement to benefits effective from January 4, 2016.  

In statements in support of her claim for an earlier effective date the appellant asserted that an award for DIC was warranted based upon her original claim in May 2010.  She further asserted, in essence, that if testing had been conducted prior to the Veteran's discharge from service in July 2007 his acute myelogenous leukemia would have been detected at that time.  She does not contend, however, and the available evidence does not show that there was CUE in the January 2011 VA determination.  She also makes no allegation that she submitted a timely notice of disagreement from the January 2011, that new and material evidence was added the record within one year of the January 2011 determination, or that she had provided any document to VA prior to January 4, 2016, that should be considered as an application to reopen the previously denied claim.

Based upon the evidence of record, the Board finds that a January 2011 VA determination denied entitlement to service connection for the cause of the Veteran's death is final and that DIC has been paid effective from January 4, 2016, the date the appellant submitted correspondence to VA that was construed as an application to reopen the previously denied claim.  There is no evidence of any earlier claim to reopen and no basis under applicable VA law for the earlier benefits sought.  Therefore, the Board finds the claim for entitlement to an earlier effective date must be denied.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the claim.


ORDER

Entitlement to an effective date earlier than January 4, 2016, for the award of service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


